Citation Nr: 1400585	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-42 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified with mixed anxious and depressed features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to February 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in September 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's service-connected psychiatric disorder has been manifested by symptoms including infrequent anxiety attacks, sleep impairment, and irritability, causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for anxiety disorder not otherwise specified have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9413 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  See also, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's anxiety disorder is currently evaluated as 30 percent disabling, effective May 2006, under the criteria of Diagnostic Code 9413.  See 38 C.F.R. § 4.13.  A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week;  difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. 

VA treatment records show the Veteran has regularly been treated at the VA for the symptoms of his anxiety disorder.  At his May 2006 appointment, the Veteran was assigned a GAF of 60.  He reported some irritability and said he is in contact with his son.  In October 2006 he reported some depression.  He said he walks, plays bingo, and goes to the Veterans of Foreign Wars (VFW) hall.

In January 2007 the Veteran was afforded a VA examination.  The Veteran reported rarely socializing, although he said he does go to a karaoke bar once a week and enjoy fishing alone.  He described having anxiety attacks and trouble falling and staying asleep.  The examiner assigned a GAF of 62, noting the Veteran has moderate symptoms of anxiety, mild symptoms of chronic depressed mood, and mild psychosocial impairment, with most industrial impairment resulting from moderate difficulty with sleep.

In June 2007 he reported he had been helping a friend at his store.  In September 2007 he was assigned a lower GAF of 55 after reporting waking up every couple hours during the night and experiencing auditory hallucinations of someone calling his name for years.  He reported continuing to play bingo at the American Legion or VFW almost every day alone or with his ex-girlfriend with whom he lives.  He reported panic attacks two to three times a week, often when around people but sometimes when at home.  The examiner noted the Veteran to be somewhat confrontational and condescending.  In December the Veteran reported an improvement in his sleep and mood on medication.  He reported being happy overall with the woman he is living with, noting she goes out frequently with his sister.  He reported maintaining contact with his son.  He said he continues to hear voices that he can't understand.  He described panic attacks three times a week with tremors but no interference with his life.  The doctor found him to be less irritable, but noted he occasionally interjected random thoughts about things that stress him out.

In January 2008 the Veteran reported good motivation most days to work in a friend's store although low concentration at times.  He reported continuing to wake up two to three times per night and panic attacks several times per week.  He said he walks most days and cares for several pets.  The doctor found that he related in a pleasant and engaging manner.  In February the doctor raised his GAF evaluation to 60.  The Veteran reported getting along with his roommate in general although sometimes getting frustrated with her.  He reported some hyperventilating when feeling anxious.  The examiner noted the Veteran had a good support system though his church.  In August the Veteran reported his anxiety and depressive symptoms well-controlled on medication, noting that when he ran out of the medication he experienced decreased energy and slightly worse mood.  He denied recent auditory hallucinations.  He reported when his roommate makes him feel anxious he goes to the VFW, American Legion, or a store his friend runs.

In April 2009, the Veteran reported he was getting along well with his roommate and had a fair relationship with his son.  He denied poor sleep and hallucinations.  He said he intended to start fishing again and continues to socialize with his friend.  The doctor increased the Veteran's GAF assessment to 65.  In October the Veteran's treating doctor noted the Veteran continues to experience some mild depressive symptoms secondary to social stressors and insomnia.  The Veteran reported he continues to go to bingo and care for animals.  

In December 2009 the Veteran underwent a VA examination.  The Veteran reported his medication keeps him stable 80 percent of the time but he still has problems with anxiety, depression, and irritability.  He also reported decreased appetite and poor sleep.  He said he experiences episodes of anxiety characterized by feeling light-headed, dizzy, a rapid heartbeat, and shaking that occur three times a week for up to three hours.  The Veteran reported he lashes out at others verbally when he is irritable.  He reported intermittent problems with memory, but the examiner noted no impairments during the interview.

The Veteran reported he prefers to be by himself but has lots of friends.  He said he has positive relationships with his roommate and son.  The examiner stated that the Veteran's interpersonal difficulties were apparent from his clinical presentation.

The examiner found the Veteran to be restless, irritable, and guarded with a constricted affect.  He was preoccupied with one or two topics.  His attention was intact, he was oriented, and not delusional.  The examiner stated that the Veteran understands the outcome of his behavior and partially understands that he has a problem.  He did not report inappropriate behavior, obsessive behavior, panic attacks, or suicidal thoughts.  He said he quit driving in 1996 due to episodes of road rage.

The examiner opined that the Veteran experiences occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  The examiner noted the Veteran's depressive and anxiety symptoms contribute to problems with social interaction.  However, the Veteran reported participating in a range of leisure activities including caring for pets, playing bingo, fishing, and singing karaoke.

The examiner assigned a GAF of 64.

In February 2010 the Veteran continued to seek treatment at the VA, reporting looking forward to two to three trips to visit family.  He denied depression, anxiety, and hallucinations.  In May the Veteran reported increased anxiety over recent months due to problems with his roommate and stress over his disability claim.  The doctor assigned a GAF of 60.  When the Veteran returned for treatment in November he reported his anxiety is manageable on medication although increases with stress.  He was assigned a GAF of 68.

In February 2011 the Veteran reported he continues to help out at his friend's store most days and he also sings at a community center.  In June he reported continued irritability and becoming easily frustrated with others.  He reported having a depressed mood.  During the day he said he runs errands, goes to a local bar, and takes care of his pets.  He expressed difficulty in concentrating and problems with memory.  In September the Veteran continued to report a mildly depressed mood.  In the mornings he said he helps open his friend's store and he goes for activities twice a week but otherwise stays home with his pets.

At his September 2013 Board hearing the Veteran testified he does not go out except to the American Legion once or twice a week to play bingo.  Otherwise, he reported he stays in his bedroom at home watching television.  

He testified that last month his son asked him stay at his house but the Veteran said he couldn't.  He said his son has also asked him to go fishing but he won't go because he is afraid of getting panic attacks, for example feeling like he has to use the restroom.  He said he hasn't had a girlfriend in nine years and does not date.  He reported he has not gone home to see his family for 17 years and dislikes being around people.  He said his siblings will ask him what's wrong if he goes to see them and that will make him mad.

He said he goes to bed at 8:30 or 9 every night and still wakes up four or five times even with taking a sleeping pill.  He reported he always sits facing the door if he goes out.

At his February 2013 VA treatment appointment, the Veteran reported he has less motivation than he used to, stating that he doesn't travel, fish, or date, but adding that he had two out-of-state trips planned for the summer.  The examiner noted the Veteran seemed anxious about understanding, frequently asking the doctor to repeat.  The doctor changed the Veteran's medication.  A GAF of 68 was assigned.

In April and July 2013 the Veteran reported improved anxiety and mood since the medication change.  In April he told the doctor he still wakes up once a night and experiences irritability at small things about twice a week, although he reported he does not act aggressively at those times.  In July he said although he generally keeps to himself, he also said he spends time hanging out with friends at a store across the street from his home, playing bingo at the American Legion, and occasionally spending time with his son.  He also reported enjoying caring for and finding homes for stray or abandoned pets.  A GAF of 73 was assigned at both appointments.

The Veteran's extensive treatment records and VA examinations since he filed his claim in May 2006 indicate that the Veteran's symptoms have improved over the course of his appeal, particularly after medication adjustment and compliance.  However, the Board finds that at no time during the course of the appeal has the Veteran's condition more closely approximated the criteria for the next higher rating, 50 percent.  While the Veteran has experienced and continues to experience a number of symptoms associated with his anxiety disorder, the Board finds that the evidence shows they result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Specifically, although the Veteran reported being retired from civil service, throughout the course of the appeal the Veteran has reported he helps out at a friend's store most days, thus suggesting occupational ability.  In addition, the Veteran has reported a number of social activities over the years.  Specifically, throughout the time period on appeal he has reported playing bingo and going to the VFW and American Legion on a weekly basis.  In 2007 and 2009 he reported regularly going to a karaoke bar and in 2011 he reported singing at a community center.  

In terms of relationships with others, the Veteran has throughout the course of his appeal reported he maintains a good relationship with his roommate and an adult son.  He has also reported having other friends, including the friend who owns the store at which he helps out and others at the store where he has also reported he spends time hanging out.  The Veteran was also noted to have a good support system through his church in 2008.  Also in 2008 his treating doctor described him as having a pleasant and engaging manner.  Although the Veteran himself has reported disliking being around people, and the December 2009 VA examiner noted the Veteran demonstrated interpersonal difficulties, the evidence as a whole suggests the Veteran is able to establish and maintain effective work and social relationships.  He has self-identified consistent, positive relationships and the evidence shows he regularly participates in a number of social activities.

At no point has the Veteran been noted to have symptoms involving his speech or thought process such as would warrant a 50 percent rating, including circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  Although the Veteran has periodically expressed difficulty with concentration and memory, problems have not been found on examination.  The January 2007 VA examiner specifically found the Veteran had no impairment of thought process or communication, no memory loss or impairment of concentration on testing, and a normal rate and flow of speech.  At a December 2007 VA treatment session the Veteran was noted to occasionally interject unrelated thoughts about things that bother him and the December 2009 VA examiner found him to be preoccupied by one or two topics.  However, the Veteran's treating doctors did not otherwise note concerns about his thought processes or speech.  

The Veteran has reported what he has described as panic or anxiety attacks.  The 2007 VA examiner suggested the episodes may be extreme anxiety rather than panic attacks.  From 2007 through 2009 he reported having the attacks several times per week.  However, in December 2007 he reported the episodes did not interfere with his life.  In recent years, the Veteran ceased reporting the episodes, stating rather that his anxiety was better managed with medication.  Thus, although the evidence suggests the Veteran has, at least from 2007 to 2009, experienced episodes of anxiety several times per week, the evidence does not indicate that the impact resulted in such occupational and social impairment that would warrant a 50 percent rating.

The Board recognizes the Veteran's reports during 2007 that he experienced auditory hallucinations.  The Veteran reported the symptom for the first time in June 2007, saying he had been experiencing auditory hallucinations for years in which someone was calling his name.  In December 2007 he offered a different description, saying that they are voices that he cannot understand.  Notably, prior treatment records contain no reference to a report of hallucinations and the January 2007 VA examiner specifically noted the Veteran denied experiencing any hallucinations or delusions.  According to the Veteran's self-report the hallucinations had resolved by January 2008 and since that time he has reported no further hallucinations.  To the extent that the Veteran did experience some hallucinations in 2007, the Board finds that the evidence does not indicate the symptom caused any occupational or social impairment such that a rating above 30 percent is warranted.

Finally, the Veteran has consistently complained of problems sleeping, which has been noted to cause impairment in his activities.  In fact, the January 2007 VA examiner found that most of the Veteran's industrial impairment was due to his sleep difficulties, but found the impact to overall be mild.  Thus, though persistent, the Veteran's sleep difficulties do not indicate that a higher rating is warranted. 

The Veteran's GAF scores, though steadily increasing throughout the course of the appeal, also support no more than a 30 percent rating.  Throughout 2007 and 2008 the Veteran's GAF ranged between 55 and 62.  In 2009 his GAF was consistently noted to be 65 by his treating doctors, with the VA examiner assigning a GAF of 64.  By the end of 2010 the Veteran's treating doctor had assigned a GAF of 68 and in early 2013 the Veteran was given a GAF of 73.  The Board finds that even the Veteran's lowest GAF scores when considered in conjunction with all of the symptoms he reported do not support a rating above 30 percent.

It is important for the Veteran to understand that without some symptoms associated with his anxiety disorder he would not be entitled to even the 30 percent rating currently assigned.  The Board finds that overall the Veteran's functioning is greater than what would be expected for a rating above 30 percent.  His own statements to his treating physicians, particularly with regard to his relationships and activities, suggest the Veteran at most has experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although it is clear the Veteran experiences symptoms of his anxiety disorder, his overall functioning is generally satisfactory.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a disability rating in excess of 30 percent must be denied.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected anxiety disorder that would render the schedular criteria inadequate.  The Veteran's symptoms, including anxiety attacks, sleep impairment, and irritability, are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's anxiety disorder.  In addition, the Board finds the record does not reflect that the Veteran's anxiety disorder markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A letter complying with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) was sent to the Veteran in May 2006.

Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed.  Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in September 2009, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in January 2007, April 2007, and December 2009.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and provided the Board with sufficient information to rate the Veteran's disability.  Although the Veteran's last VA examination was approximately four years ago, there are numerous treatment records in evidence that provide a comprehensive picture of the Veteran's more recent disability picture and do not suggest a worsening of his condition.  Therefore, the Board finds that the VA examinations provided are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.



ORDER

A rating in excess of 30 percent for anxiety disorder is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


